Title: From Thomas Jefferson to Van Damme, 20 May 1788
From: Jefferson, Thomas
To: Damme, Pieter Bernhard van


          
            
              Monsieur
            
            à Paris ce 20me. Mai 1788.
          
          N’ayant point de vos nouvelles depuis mon retour á Paris, je prends la liberté de vous demander le progrés que vous avez fait dans les recherches dont vous avez bien voulu vous charger pour les livres que je vous ai prié de me procurer, et quand je pourrai en attendre l’expedition ou de la totalité, ou de telle partie que vous auriez pu trouver en attendant la reste.
          J’ai l’honneur d’etre Monsieur votre tres humble et tres obeissant serviteur,
          
            Th: Jefferson
          
        